UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2372


MARVA CAMPBELL,

                    Plaintiff - Appellant,

             v.

ROPER ST. FRANCIS HEALTHCARE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:16-cv-02559-DCN)


Submitted: May 29, 2019                                           Decided: July 18, 2019


Before KEENAN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marva Campbell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marva Campbell appeals the district court’s order accepting the recommendation

of the magistrate judge and granting summary judgment to her former employer on her

employment discrimination claims. We have reviewed the record and find no reversible

error. Accordingly, we deny Campbell’s motion for the preparation of transcripts at

government expense * and affirm for the reasons stated by the district court. Campbell v.

Roper St. Francis Healthcare, No. 2:16-cv-02559-DCN (D.S.C. Nov. 5, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




      *
        There are no transcripts to prepare because the district court did not hold any
hearings.


                                           2